Exhibit 10.6

 

 

PERFORMANCE SHARE UNIT AGREEMENT

FOR AWARDS GRANTED IN 2015


PERFORMANCE SHARE UNIT AGREEMENT (the “Agreement”) dated as of the Grant Date
set forth in the Notice of Grant (as defined below), by and between Domtar
Corporation, a Delaware corporation (the “Company”), and the participant whose
name appears in the Notice of Grant (the “Participant”).

1.  Grant of Performance Share Units.  The Company hereby evidences and confirms
its grant to the Participant, effective as of the Grant Date, of the number of
performance-based restricted stock units (the “Performance Share Units”)
specified in the Domtar Corporation 2007 Omnibus Incentive Plan Performance
Share Unit Grant Notice delivered by the Company to the Participant (the “Notice
of Grant”).  This Agreement is subordinate to, and the terms and conditions of
the Performance Share Units granted hereunder are subject to, the terms and
conditions of the Amended and Restated Domtar Corporation 2007 Omnibus Incentive
Plan (the “Plan”), which are incorporated by reference herein.  If there is any
inconsistency between the terms hereof and the terms of the Plan, the terms of
the Plan shall govern.  Any capitalized terms used herein without definition
shall have the meanings set forth in the Plan.  The Performance Share Units
shall be considered Performance Awards under the Plan.

2.  Vesting of Performance Share Units.  

(a)  Vesting.  Except as otherwise provided in this Section 2, the Performance
Share Units shall become vested, if at all, on the vesting date(s) set forth in
the Notice of Grant (each, a “Vesting Date”), subject to the continued
employment of the Participant by the Company or any Subsidiary thereof through
such date, and to the achievement of the Performance Goals (the “Goals”)
established by the Committee pursuant to the Plan for the Performance Share
Units for the performance period(s) (each a “Performance Period”) set forth in
the Notice of Grant.  As soon as feasible after the end of each Performance
Period, the Committee will determine whether the Goals have been satisfied, in
whole or in part.  Based upon the foregoing determination, the number of
Performance Share Units will vest on the Vesting Date on a percentage basis, as
set forth in the Notice of Grant.  Performance Share Units that have not vested
by the Vesting Date in accordance with this Section 2 shall be forfeited.  

(b)  Termination of Employment.  

(i)  Death.  If the Participant’s employment is terminated due to death prior to
the end of a Performance Period, 100% of the Performance Share Units relating to
such Performance Period, multiplied by a fraction, the numerator of which is the
number of days elapsed from the commencement of the Performance Period through
the date of the Participant’s death and the denominator of which is the number
of days in the Performance Period, shall become fully vested and nonforfeitable
and shall be paid as provided in Section 3.  If the Participant’s employment is
terminated due to death after the end of any Performance Period

 

--------------------------------------------------------------------------------

 

but prior to the settlement date, the Participant shall be entitled to receive,
and such Performance Share Units shall be deemed vested to the extent of, the
number of shares of Stock that would have been payable with respect to the
Performance Share Units relating to such Performance Period had the
Participant’s Service continued until the settlement date, subject to
achievement of the Goals, and the remainder of such Performance Share Units
shall be forfeited and canceled as of the date of termination.

(ii)  Disability or Retirement.  If the Participant’s employment is terminated
due to Disability or Retirement prior to the Vesting Date, then, on the Vesting
Date the Participant shall be deemed vested to the extent of the number of
Performance Share Units that would have vested had the Participant’s Service
continued until the Vesting Date, subject to achievement of the Goals,
multiplied by a fraction, the numerator of which is the number of days elapsed
from the commencement of the Performance Period through the date of the
Participant’s termination due to Disability or Retirement, as applicable, and
the denominator of which is the number of days in the Performance Period, and
the remainder of the Performance Share Units shall be forfeited and canceled as
of the date of such termination due to Disability or Retirement, as
applicable.  Vested Performance Share Units shall be settled as set forth in
Section 3.

(iii)  Any Other Reason.  If the Participant’s employment is terminated prior to
the Vesting Date for any reason other than death, Disability or Retirement, all
Performance Share Units shall immediately be forfeited and canceled effective as
of the date of the Participant’s termination.

(c)  Change in Control.  In the event of a Change in Control, then the
Performance Share Units shall vest or continue as set forth in the Plan.

(d)  Committee Discretion.  Notwithstanding anything contained in this Agreement
to the contrary, the Committee, in its sole discretion, may accelerate the
vesting with respect to any Performance Share Units under this Agreement, at
such times and upon such terms and conditions as the Committee shall determine.

3.  Settlement of Performance Share Units.  Subject to Section 7(d), the Company
shall deliver to the Participant the value of one share of Stock in settlement
of each outstanding Performance Share Unit that has vested as provided in
Section 2 on the first to occur of (i) as soon as practicable after the date
(the “Committee Determination Date”) that the Committee determines that the
Goals for the last Performance Period(s) have been satisfied, but in no event
later than 2½ months after the end of the Performance Period; (ii) in the event
of a Termination of Service due to death, January 31 of the year following the
Participant’s Termination of Service, (iii) with respect to Performance Share
Units that are not a Specified Award, a Change in Control in which the
Performance Share Units do not continue, and (iv) with respect to Performance
Share Units that are a Specified Award, a Specified Change in Control, in each
case (A) by a cash payment equal to the Fair Market Value of the Stock on the
Committee

2

 

--------------------------------------------------------------------------------

 

Determination Date or (B) if the Participant is a member of the Management
Committee, at the Company’s sole discretion, in Stock, by either (1) issuing one
or more certificates evidencing the Stock to the Participant or (2) registering
the issuance of the Stock in the name of the Participant through a book entry
credit in the records of the Company’s transfer agent or (C) in the event of
settlement upon a Change in Control or a Specified Change in Control, as
applicable, a cash payment equal to the Change in Control Price, in each case,
multiplied by the number of vested Performance Share Units.  With respect to
Specified Awards, in the event of a Change in Control that is not a Specified
Change in Control, if no Alternative Awards are available, or Alternative Awards
may not be issued in a manner that complies with Section 409A of the Code or
without the imposition of any additional taxes or interest under Section 409A of
the Code, the Committee, as constituted immediately prior to the Change in
Control, may determine that Specified Awards shall be settled through a cash
payment equal to the Change in Control Price multiplied by the number of vested
Specified Awards plus interest from the later of the Vesting Date and the Change
in Control through the date of payment at a rate determined by the Committee as
constituted immediately prior to the Change in Control to the extent that such
settlement shall not subject the Participant to any additional taxes or interest
under Section 409A of the Code or in such other manner that shall comply with
Section 409A of the Code.  No fractional shares of Stock shall be issued in
settlement of Performance Share Units.  Fractional Performance Share Units shall
be settled through a cash payment equal to the Fair Market Value of the Stock on
the Committee Determination Date.

4.  Securities Law Compliance.  Notwithstanding any other provision of this
Agreement, the Participant may not sell the shares of Stock acquired upon
vesting of the Performance Share Units unless such shares are registered under
the Securities Act of 1933, as amended (the “Securities Act”), or, if such
shares are not then so registered, such sale would be exempt from the
registration requirements of the Securities Act.  The sale of such shares must
also comply with other applicable laws and regulations governing the shares and
Participant may not sell the shares of Stock if the Company determines that such
sale would not be in material compliance with such laws and regulations.

5.  Participant’s Rights with Respect to the Performance Share Units.

(a)  Restrictions on Transferability.  The Performance Share Units granted
hereby are not assignable or transferable, in whole or in part, and may not,
directly or indirectly, be offered, transferred, sold, pledged, assigned,
alienated, hypothecated or otherwise disposed of or encumbered (including
without limitation by gift, operation of law or otherwise) other than by will or
by the laws of descent and distribution to the estate of the Participant upon
the Participant’s death; provided that the deceased Participant’s beneficiary or
representative of the Participant’s estate shall acknowledge and agree in
writing, in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan as if such beneficiary or the estate
were the Participant.

3

 

--------------------------------------------------------------------------------

 

(b)  No Rights as Stockholder.  The Participant shall not have any rights as a
stockholder including any voting, dividend or other rights or privileges as a
stockholder of the Company with respect to any Stock corresponding to the
Performance Share Units granted hereby unless and until shares of Stock are
issued to the Participant in respect thereof.  

6.  Adjustment in Capitalization.  The number, class, Performance Goals or other
terms of any outstanding Performance Share Units shall be adjusted by the Board
to reflect any extraordinary dividend, stock dividend, stock split or share
combination or any recapitalization, business combination, merger,
consolidation, spin-off, exchange of shares, liquidation or dissolution of the
Company or other similar transaction affecting the Stock in such manner as it
determines in its sole discretion.

7.  Miscellaneous.

(a)  Binding Effect; Benefits.  This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns.  Nothing in this Agreement, express or implied, is intended or
shall be construed to give any person other than the parties to this Agreement
or their respective successors or assigns any legal or equitable right, remedy
or claim under or in respect of any agreement or any provision contained herein.

(b)  No Right to Continued Employment.  Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate the Participant’s employment at any time, or confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries.

(c)  Interpretation.  The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award.  Any determination or interpretation by the
Committee under or pursuant to the Plan or this Award shall be final and binding
and conclusive on all persons affected hereby.

(d)  Tax Withholding.  The Company and its Subsidiaries shall have the right to
deduct from all amounts paid to the Participant in cash (whether under the Plan
or otherwise) any amount of taxes required by law to be withheld in respect of
settlement of the Performance Share Units under the Plan as may be necessary in
the opinion of the Employer to satisfy tax withholding required under the laws
of any country, state, province, city or other jurisdiction, including but not
limited to income taxes, capital gains taxes, transfer taxes, and social
security contributions that are required by law to be withheld.  The Company may
require the recipient of the cash or shares of Stock, as applicable, to remit to
the Company an amount in cash sufficient to satisfy the amount of taxes required
to be withheld as a condition to the payment of cash or issuance of shares in
settlement of the Performance Share Units.  The Committee may, in its
discretion, require the Participant, or permit the Participant to elect, subject
to such conditions as the Committee shall impose, to meet such obligations by
having the Company withhold from the cash payment in settlement of the
Performance Share Units or withhold or sell the

4

 

--------------------------------------------------------------------------------

 

least number of whole shares of Stock having a Fair Market Value sufficient to
satisfy all or part of the amount required to be withheld.  The Company may
defer settlement until such requirements are satisfied.

(e)  Forfeiture for Financial Reporting Misconduct.  If the Company is required
to prepare an accounting restatement due to material noncompliance by the
Company with any financial reporting requirement under the securities laws, and
if the Participant knowingly or grossly negligently engaged in the misconduct or
knowingly or grossly negligently failed to prevent the misconduct as determined
by the Committee, or if the Participant is one of the individuals subject to
automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002, then
the Participant shall forfeit and disgorge to the Company (i) any Stock and cash
received in respect of Performance Share Units granted or vested and all gains
earned or accrued due to the sale of any Stock received in settlement of the
Performance Share Units during the 12-month period following the filing of the
financial document embodying such financial reporting requirement and (ii) any
Stock and cash received in respect of Performance Share Units that vested based
on the materially non- complying financial reporting.  The Company may also
cancel or reduce, or require a Participant to forfeit and disgorge to the
Company or reimburse the Company for, any Performance Share Units granted or
vested and any gains earned or accrued, due to the vesting or settlement of
Performance Share Units or sale of any Stock acquired in settlement of a
Performance Share Unit, to the extent permitted or required by, or pursuant to
any Company policy implemented as required by, applicable law, regulation or
stock exchange rule as from time to time may be in effect (including but not
limited to The Dodd–Frank Wall Street Reform and Consumer Protection Act and
regulations and stock exchange rules promulgated pursuant to or as a result of
such Act).

(f)  Applicable Law.  This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.

(g)  Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation.  By entering into this Agreement and accepting the Performance
Share Units evidenced hereby, the Participant acknowledges: (a) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) that the Award does not create any contractual or other right to
receive future grants of Awards; (c) that participation in the Plan is
voluntary; (d) that the value of the Performance Share Units is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; and (e) that the future
value of the Stock is unknown and cannot be predicted with certainty.

(h)  Employee Data Privacy.  By entering into this Agreement and accepting the
Performance Share Units evidenced hereby, the Participant: (a) authorizes the
Company and the Participant’s employer, if different, any agent of the Company
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its affiliates any information and data the Company
requests in order to facilitate the grant of

5

 

--------------------------------------------------------------------------------

 

the Award and the administration of the Plan; (b) waives any data privacy rights
the Participant may have with respect to such information; and (c) authorizes
the Company and its agents to store and transmit such information in electronic
form.

(i)  Consent to Electronic Delivery.  By entering into this Agreement and
accepting the Performance Share Units evidenced hereby, Participant hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Performance Share Units via Company web site or other
electronic delivery.

(j)  Specified Employee Delay.  Notwithstanding anything to the contrary in this
Agreement, if settlement is to occur upon a Termination of Service other than
due to death or Disability and the Participant is a Specified Employee and the
Performance Share Units are a Specified Award, to the extent necessary to comply
with, and avoid imposition on the Participant of any additional tax or interest
imposed under, Section 409A of the Code, settlement shall instead occur on the
first business day following the six-month anniversary of the Participant’s
Termination of Service (or, if earlier, upon the Participant’s death), or as
soon thereafter as practicable (but no later than 90 days thereafter).

(k)  Headings and Captions.  The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

(l)  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

6

 